BARTCH, J.
This action was brought by the executor of the last will and testament of John R. Park, deceased, against the defendant, to quiet title to certain property of which disposition was made in the will, and in which property defendant claims an interest as widow of the deceased.
The defendant herein was the plaintiff in the case of Hil*161ton v. Roylance, 25 Utah 129, 69 Pac. 660, decided at tbe present term. Tbe evidence admitted in that case was practically tbe same as in this. Tbe decisive legal questions presented herein were involved and decided therein. Therefore, for our opinion and decision of tbe points here presented, we refer to that case, and, in accordance therewith, this case must be reversed, with costs, and remanded, with instructions to tbe court below to proceed in conformity with that opinion.
It is so ordered.
MINEE, C. J., and BASKIN, I., concur.